DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 09/09/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: [mean for obtaining…; “mean for , when the viewer…” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  claim 7 indicate a system include “mean for obtaining…” and “means for, when the viewer…”. However, such limitations lack tangible hardware devices or tangible storage to process the system and thus could be considered as software. The claims fail to comply with 35 USC 101 for not provided a tangible storage medium (e.g., memory) or hardware (e.g., a processor) to process the system claims.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.

(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1-7 are respectively drawn to a system and a non-transitory computer readable medium, thus they fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One

A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1, 6 and 7 recite “obtain information about a target file…; when the viewer is allowed to access the storage location…” Given their broadest reasonable interpretation, these limitations encompass using in mental process. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the 
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 6 only recites a non-transitory computer readable medium, and claim 7 recites a system. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 6 and 7 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).

2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1, 6 and 7 recite “obtain information about a target file…; when the viewer is allowed to access the storage location…. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Uraizee et al. (US 20160094499, hereafter Uraizee).

Regarding claim 1, Uraizee disclose:  A file management system comprising: at least one processor (Uraizee [0070]), 
wherein the at least one processor is configured to obtain information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file (Uraizee [0024] discloses: a system configured to provide communication services include communication application 208 to users such as email, text message, application sharing …(as the target file); [0029] disclose: selects one or more files from the list, the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224; [0030] discloses: files or links to their location upon being attached to the email may also be associated with permissions for the recipients 226), and, 
when the viewer is allowed to access the storage location of the related file, provide, to the viewer, storage-location information indicating the storage location of the related file (Uraizee [0031; 0064] discloses: if an attachment is a cloud based file that is being sent as a link, access to the file may be through the recipients’ own credentials…determining whether or not the recipients have access to the cloud location associated with the attachment), and
when the viewer is not allowed to access the storage location of the related file, provide the related file to the viewer (Uraizee [0029] discloses: the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself based on a default rule, user configuration, or permission settings (for view); [0030] discloses: files upon being attached to the email may also be associated with permissions for the recipients 226).

(Uraizee [0029] discloses: the sending user 212 selects  and attach the selected files or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself or a link to its location based on a default rule, user configuration, or permission settings; [0037] discloses: a communication application determine one or more credentials associated with a user through an authentication (as confirm); [0034] discloses: presenting the attaching file to the recipients (the viewer)). 
Regarding claim 3, Uraizee disclose: The file management system according to claim 2, wherein the at least one processor is configured to receive, from the user, information about whether the form in which the related file is provided to the viewer is to be switched from the storage-location information to the related file, or from the related file to the storage-location information (Uraizee [0030] discloses: Some files, whether they are local or cloud-based may be associated with original permissions, which may be determined by the attachment module of the communication application 208. Thus, files or links to their location upon being attached to the email may also be associated with permissions for the recipients 226 (receive the related file or links to storage location). 
Regarding claim 4, Uraizee disclose:  The file management system according to claim 2, wherein the at least one processor is configured to receive addition of the related file and to, in the addition, receive information about a setting defining whether the related file is provided to the viewer in a form of the storage-location information or in a form of the related file (Uraizee [0029] discloses: the attachment module of the communication application 208 may attach the selected files or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself or a link to its location based on a default rule, user configuration, or permission settings; [0030] discloses: whether the files are local or cloud-based associated with permissions, permissions for the recipients (viewer) include to view, edit…[0039] discloses: permission for access a location of the attached file ). 
(Uraizee [0029] discloses: the attachment module of the communication application 208 may attach the selected files or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself or a link to its location based on a default rule, user configuration, or permission settings; [0030] discloses: whether the files are local or cloud-based associated with permissions, permissions for the recipients (viewer) include to view, edit…[0039] discloses: permission for access a location of the attached file ). 
Regarding claim 6, Uraizee disclose:  A non-transitory computer readable medium storing a program causing a computer to execute a process for file management, the process comprising: 
obtaining information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file (Uraizee [0024] discloses: [0029] disclose: selects one or more files from the list, the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224; [0030] discloses: files or links to their location upon being attached to the email may also be associated with permissions for the recipients 226 (viewer)); and, 
when the viewer is allowed to access the storage location of the related file, providing, to the viewer, storage-location information indicating the storage location of the related file (Uraizee [0031; 0064] discloses: if an attachment is a cloud based file that is being sent as a link, access to the file may be through the recipients’ own credentials…determining whether or not the recipients have access to the cloud location associated with the attachment), and, 
when the viewer is not allowed to access the storage location of the related file, providing the related file to the viewer (Uraizee [0029] discloses: the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself based on a default rule, user configuration, or permission settings (for view); [0030] discloses: files upon being attached to the email may also be associated with permissions for the recipients 226)).

Regarding claim 7, Uraizee disclose: A file management system comprising: 
means for obtaining information about a target file, a storage location of a related file, and a viewer, the related file relating to the target file(Uraizee [0029] disclose: selects one or more files from the list, the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224; [0030] discloses: files or links to their location upon being attached to the email may also be associated with permissions for the recipients 226 (viewer)); and 
means for, when the viewer is allowed to access the storage location of the related file, providing, to the viewer, storage-location information indicating the storage location of the related file (Uraizee [0031; 0064] discloses: if an attachment is a cloud based file that is being sent as a link, access to the file may be through the recipients’ own credentials…determining whether or not the recipients have access to the cloud location associated with the attachment), and, 
when the viewer is not allowed to access the storage location of the related file, providing the related file to the viewer (Uraizee [0029] discloses: the attachment module of the communication application 208 may attach the selected files (as related file) or links to locations of the selected files to the correspondence 224, the attachment module may attach a selected file itself based on a default rule, user configuration, or permission settings (for view) [0030] discloses: files upon being attached to the email may also be associated with permissions for the recipients 226).).

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161